DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 06/28/2022.
Claims 32, 36, 37, 39, 45, 49 and 50 are amended.
Claims 1-31 and 42-44 are cancelled.
Claims 32-41 and 45-51 are pending.
Claims 32-41 and 45-51 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
101
Applicant argues “the apparatus of claim 32 is configured to handle personal medical information in a dependable manner, since providing the public key provided in the measurement request ensures the medical information is not accessible to an eavesdropper. Security, including information security, is a technical endeavour which the present invention represents an improvement to, and is consequently not excluded from patentability… the methods and systems described by the claims may help deliver encrypted content to a rightful owner via a cryptocurrency payment transaction. This results in an improvement to a specific technology and a practical application of any alleged abstract idea.” Examiner disagrees.
Again, performing delivery of encrypted content to a rightful owner” is itself abstract.  It is important to understand the limitations and result of those limitations in Applicant’s claims. Based on requested information, the information is received and decrypted. Applicant has argued for “security” as an improvement. 
First, from the claim limitations and specification, the “apparatus”, the technology used, does not appear to be improved. Both in Applicant’s arguments and the specification the user’s information safety in a payment transaction/ medical information could be improved, but that is not the technology improvements, that is a business process, the payment transaction/ medical information transmission, being improved.  
From Applicant’s claims and the specification description, there does not appear to be an improvement to technology but rather an improvement to a business process, “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” MPEP 2106.05(a) (II)
The delivery of encrypted information is not an improvement to technology, it does not improve computers or technology. The subject matter rejection is retained. 
112
Due to Applicant’s amendments, the prior 112 rejections are withdrawn.
103
Applicant argues “Cho is used inconsistently, in particular, it is first, in connection with the claim limitations "apparatus" and "store a measurement device identifier identifying a specific measurement device", stated in the rejection that the "M2M device 600" of Cho corresponds to the "apparatus" of claim 32. Subsequently, however, concerning the "receive, in the apparatus, encrypted measurement data as a response to the measurement request" limitation, it is in the rejection referred to a receiving which takes place in the "M2M application server 100", a device distinct from "M2M device 600" in Cho.” Examiner disagrees. A theme in Applicant’s arguments reveals a few issues with the construction of the claims. A examples are highlighted to inform Applicant of these potential issues.
First, as Applicant points out the claim is directed to an “apparatus”. It is a generic and broad term. Cho figure 1 shows an “apparatus” containing at least one processor, and at least one memory. 

    PNG
    media_image1.png
    661
    420
    media_image1.png
    Greyscale

Cho(¶ 28) explains “For example, M2M system 1000 may include M2M application server 100, network management server 200, M2M service capabilities 300, core network 400, access network 500, at least one of M2M devices 600-1 to 600-3, M2M gateway 700, and M2M area network 800.”
The claim has been given its broadest reasonable interpretation. And while Applicant might interpret the term “apparatus” to be a specific type of device(s), it is not, at least not the way it is written in the claims. 
Additionally, Scholl does teach “measurement data comprising medical information” and “physical measurements”, in one of the paragraphs Applicant argues does not contain support (¶ 58), Scholl states “if a car with a data authority is involved in an accident, the data authority may log all data for a period of time before and after the accident…  the ambulance may request sensor data of the car (including sensor data which may provide information on attributes of the car before and after the accident) as well as information on occupants of the car. Additionally, in some examples, an occupant's medical insurance card may be equipped with smart card technology which may incorporate medical information that may be read by the data authority and then passed on to the trusted authority of emergency crews in an accident situation….” There are other paragraphs that explain what other information the sensors collect(measure); ex sensors that detect whether a passenger is present for airbag deployment, or video. 
Applicant’s arguments appear to be directed at a specific interpretation of the limitations that is not reflected in the broadly written claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 32-41 and 45-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 32 is directed to a machine, and claim 45 is directed to a process.
101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “compiling a measurement request… transmitting… of the measurement request,… receiving … measurement data  and decrypting measurement data… ” 
The claim recites an abstract idea that is directed towards a mental, in this case, sending a request, receiving a response and determining information from the response. 

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. 
The claims recites decrypting information. The dependent claims 33 the decryption of the measurement data. Encryption and decryption are mathematical concepts, and some are decipherable without computing devices. Therefore, decrypting data is neither an improvement to the recited “apparatus” nor the technological environment of the claims. 
The remaining dependent claims 34-40 recites the insignificant extra solution activity of receiving or transmitting information, for example, claim 40 recites “configured to inform a counter party of the hash value”, which means the apparatus sends the hash value. Claim 41 describes types of transactions.   
The remaining limitations are generic computing functions. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications. The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a sending a request and decrypting information as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 33-41 and 46-51 are also rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-38, 41 and 45-51 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (2014/0122878) (“Cho”), and further in view of Scholl et al. (2015/0057838) (“Scholl”).
Regarding claims 32 and 45, Cho discloses at least one processing core, and at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus at least to (Fig 1; ¶ 15, 28-31, 50-52, 56-58, 97): 
Cho - Processor 630 controls constituent elements of M2M device 600 in general. Processor 630 includes buffer 631 for temporally storing information obtained from sensor 660. Processor 630 is coupled to identification circuit 650 and sensor 660. .. Memory 640 stores information associated with M2M device 600, for example, an operating system, applications, data collected through sensor 660, operation results, operation status obtained from constituent elements such as battery 620, and so forth. (¶ 50, 51).

store a measurement device identifier identifying a specific measurement device (¶ 25-28, 35, 48-60, 77); 
Cho - Such a M2M device may be an indirect connectivity type M2M device coupled to a Zigbee network as a M2M area network and include a UICC for containing information on a device ID and a subscriber ID… . M2M server 100 Stores information on the device ID of M2M device 600 for device authentication.  (¶ 57).

compile a measurement request, the measurement request comprising the measurement device identifier, and payment information (Figure 4; ¶ 66, 68, 71-79), 
Cho - For example, in response to a request of transmitting specific data from a service server, the requested data is searched and fetched from memory 640 based on an index of the requested data, which is stored in the DB. The fetched data is transmitted to the service server. Particularly, the DB, the DBMS, and the SCWS enable a service server to access a desired M2M device and to retrieve one of data packets stored in a memory thereof. (¶ 66).

 receive, in the apparatus, encrypted measurement data as a response to the measurement request, the encrypted measurement data being generated by the specific measurement device, using a sensor device which is configured to perform a measurement of a physical property, the encrypted measurement data comprising medical information relating to a user of the apparatus, (¶ 29, 37, 41, 45-54, 62-68, 70-72, 86-88) and 
Cho - M2M device 600 stores the generated data packet in memory 640 and transmits the stored data packet to M2M application server 100 in response a request thereof… For example, M2M application server 100 may receive information from M2M devices 600-1 to 600-3 through communication networks (e.g., core network 400 and access network 500), … The received information may be information on generated events, measured or sensed data at M2M devices 600-1 to 600-3. M2M application server 100 may process such received information by specific business processing engines in order to convert the received information to meaningful information... Such indirect connectivity type M2M device may be a remote device (e.g., a healthcare device), an off-line payment device (e.g., point of sale (POS) terminal) for accepting a payment … The collected information may include information on operation states of M2M devices 600-2 and 600-3, information on events captured by M2M devices 600-2 and 600-3, and data measured or sensed by M2M devices 600-2 and 600-3… In order to secure data of M2M devices (e.g., 600-2 and 600-3) in M2M area network (e.g., 800), a M2M device encrypts sensed/measured data and generates a data packet in a predetermined communication standard format by including the encrypted data in a payload thereof in accordance with at least one embodiment. Furthermore, such a M2M device encrypts a device ID and a subscriber ID with the sensed/ measured data for device and subscriber authentication… Sensor 660 may be a healthcare sensor for measuring body temperature, f  (¶ 29, 37, 41, 46, 53, 68).

Cho does not disclose the measurement request comprising a public key of the apparatus, and transmit the measurement request , to  decrypt the encrypted measurement data using a private key of the apparatus. Scholl teaches  the measurement request comprising a public key of the apparatus, and transmit the measurement request, (¶ 25, 30, 31, 35, 45, 49, 58, 87)
Scholl – The trusted authority system may then send an access request 4030 which may request access to one or more data items stored by or obtain able by the data authority. The access request 4030 may specify a requested a level of access to the data items (e.g., display, store, retransmit, or the like). In some examples the access request message may contain an URI of the trusted authority system. The data authority may then utilize the URI of the trusted authority system to obtain the trusted authority system’s digital certificate containing its public key. In some examples, the digital certificate may be obtained over a wireless link (¶ 35)

to  decrypt the encrypted measurement data using a private key of the apparatus (¶ 28, 30, 36, 40, 42, 46)
Scholl – The trusted authority may then decrypt this information using its private key… as only the trusted authority private key may decrypt information encrypted with the trusted authority’s public key.  (¶ 28, 36)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cho (¶ 45, 75), which teaches “ monitoring information (e.g., the remaining battery level) may be used for analyzing a malfunction statue of each M2M device…  it is necessary to authenticate such illegal malicious devices, to protect such personal data and measured/sensed data of a M2M device from illegal data capture and modification ” and Scholl(¶ 15), which teaches “controlled access of vehicle information by trusted authority systems” in order to provide a means to collect trusted reliable information about an authenticated user (Scholl; ¶ 2, 15-18).
Regarding claims 33 and 46, Scholl teaches wherein the apparatus is configured to perform the decrypting of the measurement data by decrypting a symmetric key using the private key, and then decrypting the measurement data using the symmetric key (¶ 28, 36, 38).  
Regarding claims 34 and 47, Scholl teaches  wherein the public key of the apparatus comprises at least one of a source address or public address associated with the apparatus (¶ 28, 30, 36, 47).  
Regarding claims 35 and 48, Scholl teaches wherein the apparatus is further configured to receive the symmetric key, in encrypted form, together with the measurement data (¶ 18, 28, 29, 36, 38, 42).    
Regarding claims 36 and 49, Cho discloses wherein the apparatus is configured to perform the transmitting of the measurement request to a payment processor distinct from the measurement device (¶ 41, 49, 71-82).
Claim Interpretation – According to the disclosure (¶ 55), “device 110 may provide the public key and indicate the identifier of measurement device 130 in a measurement request transmitted to server 120.” For the purpose of claim interpretation, the language “the apparatus is configured to perform the causing of the transmission of the measurement request”, means the apparatus transmits the request.
Regarding claims 37 and 50, Cho discloses wherein the apparatus is configured to perform the transmitting of the measurement request to the measurement device (¶ 66, 68).  
Claim Interpretation – According to the disclosure (¶ 55), “device 110 may provide the public key and indicate the identifier of measurement device 130 in a measurement request transmitted to server 120.” For the purpose of claim interpretation, the language “the apparatus is configured to perform the causing of the transmission of the measurement request”, means the apparatus transmits the request.
Regarding claims 38 and 51, Cho discloses wherein the apparatus is further configured to receive the measurement data from the measurement device (¶ 28, 29, 57).  
Regarding claims 41, Cho discloses wherein the payment transaction comprises an escrow payment transaction, a reserve payment transaction or a provisional payment transaction (¶ 37, 41, 71-77). 
Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (2014/0122878) (“Cho”), in view of Scholl et al. (2015/0057838) (“Scholl”) and further in view of Elston et al. (2003/0191709) (“Elston”).
Regarding claims 39, neither Cho nor Scholl teach wherein the apparatus is further configured to obtain a hash value based at least partly on a secret value, the payment information comprises a pointer to a payment transaction and wherein the measurement request comprises the secret value. Elston teaches wherein the apparatus is further configured to obtain a hash value based at least partly on a secret value, the payment information comprises a pointer to a payment transaction and wherein the measurement request comprises the secret value (¶ 20, 24, 123, 168, 181, 191). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cho (¶ 45, 75), which teaches “ monitoring information (e.g., the remaining battery level) may be used for analyzing a malfunction statue of each M2M device…  it is necessary to authenticate such illegal malicious devices, to protect such personal data and measured/sensed data of a M2M device from illegal data capture and modification ”, Scholl(¶ 15), which teaches “controlled access of vehicle information by trusted authority systems” and Elston(¶ 2), which teaches “authorization and authentication processes on a wide scale to prevent fraud losses and to limit abuse of accounts by customers”  in order to provide further protection of personal information (Elston; ¶ 2-4).
Claim Interpretation – According to the specification (¶ 24, 84), the measurement request comprising a public key of a node, a pointer to a payment transaction, and a secret value, verifying the payment transaction using the secret value and the pointer… The secret value may be randomly generated in device 110, for example.” 
Regarding claims 40, Elston teaches wherein the apparatus is further configured to inform a counterparty of the hash value in connection with participating in the payment transaction (¶ 24, 266, 270, 279). 
Claim Interpretation – According to the specification (¶ 84, 85), “In phase 820, a payment transaction is made between device 110 and payment processor 210, wherein the hash value is provided to payment processor 210…“
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakagawa et al. (JP 2007173992) teaches a camera as the device with a photography request where the image is encrypted, includes encryption keys.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685